                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                            No. 5:19-CV-509-D


SYNGENTA CROP PROTECTION, LLC,                 )
                                               )
      Plaintiff,                               )
                                               )
      v.                                       )                ORDER
                                               )
ATTICUS, LLC,                                  )
                                               )
      Defendant.                               )


      This matter is before the court on Plaintiff’s unopposed Motion to Seal certain

documents filed in connection with Defendant’s Second Motion to Compel Discovery,

which motion has been referred to the undersigned for disposition pursuant to 28

U.S.C. § 636(b)(1)(A) by the Honorable James C. Dever III, United States District

Judge.

      Plaintiff moves to seal the filings on the ground they “contain sensitive

business    and    technical   information    concerning     Syngenta’s    confidential

communications with third parties, Syngenta’s confidential agreements with third

parties and other Syngenta entities, and Syngenta’s strategies on sales, marketing,

generic competition, its patent portfolio, and evaluating potential illegal azoxystrobin

products and potential infringement of and enforcement of its intellectual property.”

(Mot. Seal [DE #100].)

      For the reasons set forth in Plaintiff’s motion and supporting memorandum,

the court finds that the public’s common law right of access is outweighed by
Plaintiff’s interests in protecting against competitive and/or financial harm to

Plaintiff were such information made public. In re Knight Publ’g Co., 743 F.2d 231

(4th Cir. 1984). Public notice of Plaintiff’s request to seal and a reasonable

opportunity to object have been provided by the filing of its motion, and no objections

have been filed with the court. Furthermore, Plaintiff has narrowly tailored its

request to remove only information that is sensitive and confidential and not

otherwise publicly known. Plaintiff’s motion is therefore allowed.

                                   CONCLUSION

      For the foregoing reasons, it is hereby ORDERED as follows:

      1.     Plaintiff’s Motion to Seal [DE #100] is GRANTED, and the following

documents shall be SEALED:

            a.     Defendant’s Memorandum in Support of its Second Motion
      to Compel Discovery [DE #92]. A redacted version of this filing is
      attached as Exhibit 1 to the Declaration of Jeff Cecil [DE #101-3].

             b.    Declaration of Robert J. Scheffel [DE #94]. A redacted
      version of this filing is attached as Exhibit 2 to the Declaration of Jeff
      Cecil [DE #101-4].

             c.       Exhibit 3 to Declaration of Robert J. Scheffel (Defendant’s
      Second Set of Interrogatories (Nos. 9-10)) [DE #94-2]. A redacted version
      of this filing is attached as Exhibit 3 to the Declaration of Jeff Cecil [DE
      #101-5].

             d.       Exhibit 4 to Declaration of Robert J. Scheffel (Defendant’s
      Third Set of Interrogatories (Nos. 11–15)) [DE #94-3]. A redacted version
      of this filing is attached as Exhibit 4 to the Declaration of Jeff Cecil [DE
      #101-6].

             e.     Exhibit 9 to Declaration of Robert J. Scheffel (letter from
      Plaintiff’s counsel to Defendant’s counsel) [DE #94-4]. A redacted
      version of this filing is attached as Exhibit 5 to the Declaration of Jeff
      Cecil [DE #101-7].

                                          2
      f.    Exhibit 10 to Declaration of Robert J. Scheffel (letters
bearing bates SYN_ATTICUS_00287698 and SYN_ATTICUS_00318056)
[DE #94-5].

      g.    Exhibit 11 to Declaration of Robert J. Scheffel (letters
bearing bates SYN_ATTICUS_00293067 and SYN_ATTICUS_00293023)
[DE #94-6].

      h.    Exhibit 12 to Declaration of Robert J. Scheffel (letter
bearing bates SYN_ATTICUS_00159227) [DE #94-7].

      i.    Exhibit 13 to Declaration of Robert J. Scheffel (email
bearing bates SYN_ATTICUS_00159221) [DE #94-8].

      j.    Exhibit 14 to Declaration of Robert J. Scheffel (letter
bearing bates SYN_ATTICUS_00279359) [DE #94-9].

      k.    Exhibit 15 to Declaration of Robert J. Scheffel (letter
bearing bates SYN_ATTICUS_00279370) [DE #94-10].

      l.    Exhibit 16 to Declaration of Robert J. Scheffel (Syngenta
presentation bearing bates SYN_ATTICUS_00135536) [DE #94-11].

       m.    Exhibit 18 to Declaration of Robert J. Scheffel (Syngenta
report bearing bates SYN_ATTICUS_00297837) [DE #94-13].

      n.     Exhibit 19 to Declaration of Robert J. Scheffel (Syngenta
presentation bearing bates SYN_ATTICUS_0036402) [DE #94-14].

      o.    Exhibit 21 to Declaration of Robert J. Scheffel (email
bearing bates SYN_ATTICUS_00284598) [DE #94-15].

      p.    Exhibit 22 to Declaration of Robert J. Scheffel (Syngenta
presentation bearing bates 22 SYN_ATTICUS_0031504) [DE #94-16].

       q.    Exhibit 23 to Declaration of Robert J. Scheffel (Syngenta
report bearing bates SYN_ATTICUS_00297837) [DE #94-17].

      r.   Exhibit 24 to Declaration of Robert J. Scheffel (Syngenta
agreement bearing bates SYN_ATTICUS_0000181) [DE #94-18].

     s.     Exhibit 28 to Declaration of Robert J. Scheffel (letter from
Defendant’s counsel to Plaintiff’s counsel) [DE #94-19]. A redacted

                                  3
version of this filing is attached as Exhibit 6 to the Declaration of Jeff
Cecil [DE #101-8].

      t.   Exhibit 30 to Declaration of Robert J. Scheffel (Syngenta
agreement bearing bates SYN_ATTICUS_00284136) [DE #94-20].

      u.    Exhibit 31 to Declaration of Robert J. Scheffel (email
bearing bates SYN_ATTICUS_0026501) [DE #94-21].

      v.    Exhibit 32 to Declaration of Robert J. Scheffel (Syngenta
presentation bearing bates SYN_ATTICUS_0026503) [DE #94-22].

      w.    Exhibit 33 to Declaration of Robert J. Scheffel (Syngenta
presentation bearing bates SYN_ATTICUS_00036402) [DE #94-23].

       x.    Exhibit 34 to Declaration of Robert J. Scheffel (Syngenta
report bearing bates SYN_ATTICUS_00163502) [DE #94-24].

      y.    Exhibit 35 to Declaration of Robert J. Scheffel (email
bearing bates SYN_ATTICUS_00271881) [DE #94-25].

      z.    Exhibit 36 to Declaration of Robert J. Scheffel (email
bearing bates SYN_ATTICUS_00273856) [DE #94-26].

      aa.   Exhibit 37 to Declaration of Robert J. Scheffel (email
bearing bates SYN_ATTICUS_00273860) [DE #94-27].

      bb.   Exhibit 38 to Declaration of Robert J. Scheffel (letter
bearing bates SYN_ATTICUS_00280142) [DE #94-28].

      cc.   Exhibit 39 to Declaration of Robert J. Scheffel (Syngenta
presentation bearing bates SYN_ATTICUS_00284286) [DE #94-29].

      dd.    Exhibit 40 to Declaration of Robert J. Scheffel (Syngenta
presentation or report bearing bates SYN_ATTICUS_00284604) [DE #94-
30].

       ee.   Exhibit 41 to Declaration of Robert J. Scheffel (Syngenta
report bearing bates SYN_ATTICUS_00284614) [DE #94-31].

      ff.   Exhibit 42 to Declaration of Robert J. Scheffel (email
bearing bates SYN_ATTICUS_00284794) [DE #94-32].




                                   4
            gg.   Exhibit 43 to Declaration of Robert J. Scheffel (Syngenta
      presentation bearing bates SYN_ATTICUS_00284799) [DE #94-33].

            hh.    Exhibit 44 to Declaration of Robert J. Scheffel (Syngenta
      presentation bearing bates SYN_ATTICUS_00284804) [DE #94-34].

            ii.   Exhibit 45 to Declaration of Robert J. Scheffel (email
      bearing bates SYN_ATTICUS_00284810) [DE #94-35].

            jj.   Exhibit 46 to Declaration of Robert J. Scheffel (email
      bearing bates SYN_ATTICUS_00285301) [DE #94-36].

            kk.   Exhibit 47 to Declaration of Robert J. Scheffel (letter
      bearing bates SYN_ATTICUS_00287697) [DE #94-37].

             ll.   Plaintiff’s Response in Opposition to Defendant’s Second
      Motion to Compel Discovery [DE #98]. A redacted version of this filing
      is attached as Exhibit 7 to the Declaration of Jeff Cecil [DE #101-9].

             mm. Exhibit A to Declaration of Hari Santhanam (letter from
      Defendant’s counsel to Plaintiff’s counsel) [DE #98-1]. A redacted
      version of this filing is attached as Exhibit 8 to the Declaration of Jeff
      Cecil [DE #101-10].

            nn.   Exhibit C to Declaration of Hari Santhanam (declaration
      of James Cueva) [DE #98-2].

      2.    The clerk is directed to UNSEAL the following provisionally sealed

document: Exhibit 17 to Declaration of Robert J. Scheffel (Plaintiff’s First Amended

Preliminary Infringement Contentions (redacted)) [DE #94-12].

      This 26th day of June 2021.

                                       __
                                        ___________
                                                  _ ___________
                                                             _ ______________
                                                                           _
                                       __________________________________________
                                       KIMBERLY LY
                                                L Y A. SWANK
                                       United States Magistrate Judge




                                         5
